Citation Nr: 1000062	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for a bladder 
condition, to include as secondary to service connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.

4.  Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD), 
to include as secondary to service connected diabetes 
mellitus.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 
1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) from February and August 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In the February 2006 rating 
decision, the RO, among other things, granted service 
connection for diabetes mellitus and assigned an initial 
disability rating of 20 percent, effective September 8, 2005 
and denied entitlement to service connection for hypertension 
and PTSD.  

In the August 2006 decision, the RO, among other things, 
denied entitlement to service connection for a bladder 
disability and entitlement to a TDIU.  

The Veteran's initial September 2005 claim for service 
connection for a psychiatric disability was limited to PTSD 
and the RO denied the claim in the February 2006 rating 
decision.  The Veteran submitted a separate claim for service 
connection for depression in March 2006 and the claim was 
denied in the August 2006 rating decision.  A timely notice 
of disagreement (NOD) as to the RO's August 2006 decision was 
submitted in August 2006.

In August 2007, the Veteran's representative submitted a 
petition to reopen the claim for service connection for PTSD 
and the RO denied the claim in a May 2008 rating decision as 
new and material evidence had not been submitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for a 
psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of the Court's holding in Clemons, the Veteran's August 
2006 NOD encompasses the February 2006 denial of service 
connection for PTSD and the Veteran need not submit new and 
material evidence as to this issue.  As such, the issue in 
the instant appeal is properly understood as a claim for 
service connection for a psychiatric disability, to include 
PTSD.

The Veteran had also expressed disagreement with regard to 
the issues of entitlement to service connection for diabetic 
neuropathy of the bilateral upper and lower extremities and 
erectile dysfunction and entitlement to special monthly 
compensation based on loss of use of a creative organ.  In 
July 2007, the RO granted these claims, and thereby resolved 
the appeal as to these issues.

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires treatment 
consisting of oral medication and a restricted diet.  He does 
not take insulin and his activities are not restricted.

2.  The Veteran does not have a current bladder disability.

3.  The Veteran's hypertension is not the result of an in-
service disease or injury, and is not etiologically related 
to a service connected disease or injury.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic 
Code (DC) 7913 (2009).

2.  The criteria for service connection for a bladder 
condition are not met, to include as secondary to service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2009).

3.  The criteria for service connection for hypertension are 
not met, to include as secondary to service connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 
1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The claim for a higher initial rating for diabetes mellitus 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As for the Veteran's service connection claims, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In pre-adjudication letters dated in September 2005 and May 
2006, the RO notified the Veteran of the evidence needed to 
substantiate his claims for service connection for 
hypertension and a bladder condition.  These letters also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

In the May 2006 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claims on the basis of 
secondary service connection.
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2005 and May 2006 letters complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the May 2006 letter.

There was a timing deficiency in that the May 2006 notice 
letter was provided after the initial adjudication of the 
claim for service connection for hypertension.  This timing 
deficiency was cured by readjudication of the claim in a July 
2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records.  In 
addition, he was afforded VA examinations for diabetes 
mellitus and examinations that evaluated whether he had a 
bladder disease whether hypertension was related to the 
service connected diabetes.  The record does not contain 
competent evidence that these conditions were directly 
incurred in service, hence, further examination or medical 
opinion is not required.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for a higher initial rating for 
diabetes mellitus and for service connection for hypertension 
and a bladder condition are thus ready to be considered on 
the merits.

Analysis

Diabetes Mellitus Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's diabetes mellitus is currently rated under 
38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent 
rating is warranted when the Veteran's diabetes requires the 
use of insulin or oral hypoglycemic agent, and a restricted 
diet.  A 40 percent rating is warranted for diabetes that 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
that requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the 
Veteran's diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.   

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. 
Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007).

An October 2005 VA examination report indicates that the 
Veteran reported that he developed diabetes in August 2004 
and was started on oral medications at the time of the 
diagnosis.  He denied any episodes of ketoacidosis, was vague 
regarding any episodes of hypoglycemia, and had not been 
hospitalized for his diabetes.  He reported that he tried to 
follow a diabetic diet and that he gained five pounds over 
the previous four months.  Furthermore, the Veteran denied 
any specific restrictions in his activities.  He was 
prescribed Metformin tablets and he visited his diabetic 
provider approximately every 3 to 4 months.  Examination 
revealed no evidence of diabetes-related microvascular, 
macrovascular, or non-vascular complications.

A January 2008 VA examination report reveals that the Veteran 
denied any ketoacidosis or hypoglycemia and reported that he 
had never been hospitalized for these conditions.  He had 
difficulty following a diabetic diet, although he attempted 
to comply with such a diet, and he reported no weight changes 
over the previous three months.  Furthermore, he denied any 
diabetes-related restrictions in his activity.  He was 
prescribed Metformin, Rosiglitazone, and Glyburide and saw 
his diabetic provider every 3 to 4 months.  

The physician who conducted the January 2008 VA examination 
noted that the Veteran was on an oral hypoglycemic agent, 
there was no evidence of diabetes related microvascular or 
vascular complications, and that the Veteran did not feel any 
other physical abnormalities due to his diabetes over the 
previous 2 years.  A subsequent addendum to the January 2008 
VA examination report reveals that the Veteran was still not 
using insulin and continued to take an oral hypoglycemic 
agent.

The evidence demonstrates that the Veteran's diabetes 
mellitus is treated by diet and oral hypoglycemic agents.  He 
has not been prescribed insulin, has not been shown to have 
been instructed by a physician to avoid strenuous 
occupational and recreational activities, and specifically 
denied any diabetes-related restrictions in his activities 
during the October 2005 and January 2008 VA examinations.  As 
the Veteran's diabetes has not required insulin or regulation 
of activities, an initial rating in excess of 20 percent for 
diabetes mellitus under DC 7913 is not warranted.  38 C.F.R. 
§ 4.119, DC 7913.  

The Board notes that the Veteran's daughter submitted a 
letter in March 2006 in which she stated that her father's 
diabetes was worsening, that it was still not adequately 
controlled, and that his quality of life had been greatly 
affected.  While the Veteran's daughter is competent to 
report the effects of the Veteran's diabetes, his disability 
is rated according to the criteria in 38 C.F.R. § 4.119, DC 
7913, as set forth above, and his daughter's statements must 
be weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The 
Veteran's daughter did not report specific symptoms that 
would meet the criteria for a higher rating.

In this case, the next higher rating for diabetes, 40 
percent, requires the use of insulin, a restricted diet, and 
regulation of activities.  As explained above, the Veteran 
does not use insulin, which the Veteran's daughter 
acknowledged in her March 2006 letter.  Also, there is no 
medical evidence that he has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  
Therefore, the Veteran is not entitled to a higher initial 
rating for his diabetes mellitus.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The October 2005 and January 2008 VA examination reports 
reveal that the Veteran had last worked occasionally in 
construction in 2002 and that he left work at that time 
because he did not feel well.  Furthermore, the Veteran's 
daughter stated in her March 2006 letter that her father 
experienced dizziness and drowsiness from medications that he 
was prescribed and that he was cautioned against driving or 
using machinery when on such medications.  Due to his 
disabilities and their associated complications, as well as 
side effects from medications, the Veteran was completely 
unable to seek gainful employment in the construction field 
and was unable to provide income for him and his wife.  This 
evidence raises the question of entitlement to an 
extraschedular evaluation.  As discussed above, the Veteran's 
diabetes is controlled by oral medication and diet 
modification.  He neither takes insulin nor does he have a 
restriction of physical activities which would warrant a 
higher disability rating.  His symptoms are contemplated by 
the rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, 
except that it will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b).  Because the Board finds 
that there is no competent evidence that the Veteran's 
diabetes mellitus caused or aggravated the Veteran's 
hypertension, it is not necessary to determine which version 
of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau, 492 F.3d at 1377; see 
also Buchanan,  451 F.3d at 1337 ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38  U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 




Bladder Condition

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In this case, there is no medical evidence of a current 
bladder disability.  A June 2007 VA examination report 
indicates that the Veteran reported some hesitancy with 
voiding for which he was prescribed Hytrin.  However, he was 
fully continent, he had not undergone any surgery on his 
urinary tract, there were no recurring urinary tract 
infections, and no bladder stones.  He had not been 
hospitalized for any urologic problems in the previous year 
and was not being treated for any urologic malignancies.  
Furthermore, the Veteran did not have to catheterize or 
dilate his penis, had no drains, and was not on a specific 
urologic diet.  The physician who conducted the June 2007 VA 
examination diagnosed the Veteran as having erectile 
dysfunction, however no diagnosis was provided with regard to 
his bladder.

Furthermore, the January 2008 VA examination report reveals 
that the Veteran did not have any bladder dysfunction.  There 
is no other medical evidence of any treatment for or 
diagnosis of a bladder disability, and neither the Veteran 
nor his representative has alluded to the existence of such 
evidence.

The October 2005 VA examination report indicates that the 
Veteran reported a history of bladder function impairments, 
described as occasional incontinence of urine when he was 
unable to get to the bathroom fast enough.  He was prescribed 
medications for diabetes and hypertension, but not for any 
bladder condition.  Also, in her March 2006 letter, the 
Veteran's daughter confirmed that her father had complained 
to his doctors about his overactive bladder and that he would 
wake up 6 to 8 times each night with a strong urge to 
urinate.  He did not sleep for more than an hour each night 
because of the condition, resulting in depression, 
frustration, and fatigue.  This evidence refers to a period 
prior to the current claim.  The Veteran did not report such 
symptoms during the 2007 examination, and there is no other 
evidence of a current disability since the claim.

While the Veteran and his daughter are competent to report 
current bladder symptomatology, the lack of any objective 
medical evidence of treatment for, or a diagnosis of, a 
current bladder disability outweigh their statements to the 
contrary.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  As the existence of a current disability is 
the cornerstone of a claim for VA disability compensation and 
a current bladder disability has not been demonstrated, the 
claim must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.310. 

Hypertension 

The Veteran's VA medical records, including the January 2008 
VA examination report, reveal that he has been diagnosed as 
having hypertension.  The Veteran served in Vietnam and is 
presumed to have been exposed to herbicides, including Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, as 
hypertension is not a condition listed in 38 C.F.R. 
§ 3.309(e), presumptive service connection on the basis of 
the Veteran's exposure to herbicides is not warranted.  
38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 
20, 2003) (stating that the Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted).

There is no evidence of any hypertension related symptoms or 
treatment in the Veteran's service treatment records and his 
April 1967 separation examination was normal. The Veteran has 
not reported a continuity of symptomatology and the first 
clinical evidence of hypertension is an August 2004 VA 
managed care note which diagnosed the Veteran as having 
hypertension.  The October 2005 VA examination report noted 
that the Veteran had a history of hypertension only for 
several years.  The Veteran reported that he was on 
medication for hypertension while in prison, but stopped 
using medication once he was released from prison until 2004.  
The record indicates that he was incarcerated from May to 
June 2004.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
Veteran's hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, there is no other evidence indicating a nexus 
between the Veteran's hypertension and in-service herbicide 
exposure or any other disease or injury in service.  Thus, 
the preponderance of the evidence reflects that the Veteran 
did not have hypertension in service and such disease did not 
manifest until more than a year after his April 1967 
separation from service. 

If a chronic disease, such as hypertension, is shown in 
service and at any time thereafter, service connection will 
be conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  As discussed above, there is no evidence 
showing hypertension in service.  Hence, service connection 
cannot be granted on that basis. 

In a March 2006 letter, the Veteran, through his 
representative, claimed that his hypertension was secondary 
to his service connected diabetes mellitus.  Also, the 
Veteran's daughter stated in her March 2006 letter that 
hypertension was a complication of his diabetes.  

However, the evidence indicates that the Veteran's 
hypertension is not secondary to his service connected 
diabetes mellitus.  The October 2005 and January 2008 VA 
examination reports include opinions that the Veteran's 
hypertension was not likely related to his diabetes mellitus.  
These opinions were based on the fact that he was diagnosed 
as having hypertension prior to the onset of diabetes and 
that there was no renal disease.    

The physicians who conducted the October 2005 and January 
2008 VA examinations explained the reasons for their opinions 
and they are consistent with the evidence of record. 
Therefore, these opinions are entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

There is no other competent evidence of a relationship 
between the Veteran's hypertension and his service connected 
diabetes mellitus.  As a lay person, the Veteran lacks the 
expertise to say that his hypertension was caused by the 
diabetes mellitus, as opposed to some other cause.  It would 
require medical expertise to evaluate the hypertension, 
consider all the potential causes, and determine that one was 
a more likely cause than another.  Although the Veteran has 
received treatment by medical professionals for hypertension, 
none has attributed this disability to diabetes mellitus.  
Rather, medical professionals have specifically denied that 
such a relationship exists. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for hypertension must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.

 
ORDER

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus is denied.

Entitlement to service connection for a bladder condition is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The United States Court of Appeals for Veterans 
Claims has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  

The VA adjudication manual instructs that requests for 
stressor verification must include, among other things, a 
two-month specific date range during which the claimed 
stressors occurred.  See M-21, Part III, chapter 5, § 5.14 
(c)(3) (Nov. 18, 2004).  The most recent rewrite of the 
manual retains this requirement.  See M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) 
(indicating that information in requests to JSRRC should 
include month and year during which the stressful event 
occurred and noting that JSRRC will research records dated 30 
days before and 30 days after).
The Veteran's VA medical records reveal diagnoses of various 
psychiatric disabilities, including PTSD.  Such records 
include an August 2004 VA managed care note and a September 
2006 VA mental health treatment note. 

Furthermore, the Veteran has claimed various in-service 
stressors, some of which were related to traumatic combat 
experiences in Vietnam and some of which were not combat 
related.  The stressors reported by the Veteran include the 
following: sailing through a storm aboard the U.S.N.S. Hugh 
J. Gaffey while traveling to Vietnam between June and July 
1966, being on perimeter duty at a mountain camp outside of 
Phan Rang between March and April 1967 when it came under 
enemy attack, and receiving enemy fire while riding in a jeep 
on Highway 1 between Cam Ranh Bay and Nha Trang/Tuy Hoa. 

The record contains competent evidence of a PTSD diagnosis 
that may be related to the Veteran's service.  An examination 
is needed to determine whether the Veteran has PTSD which may 
be related to service, particularly the reported combat 
stressors.

The Veteran's service personnel records show that he was 
assigned to the 278th Signal Company from January 1965 to 
April 1967.  In May 2008, the RO's U.S. Army and Joint 
Services Records Research Center (JSRRC) coordinator issued a 
formal finding of a lack of information required to verify 
the Veteran's claimed stressors.  Therefore, neither the 
JSRRC nor the National Archives/Deprtment of the Navy were 
contacted.  However, in light of the stressor information 
that the Veteran has submitted (which includes dates and 
locations), a remand is also required to attempt to verify 
the Veteran's claimed in-service stressors.

As for the Veteran's claim for a TDIU, VA will grant a TDIU 
when the evidence shows that the Veteran is precluded, by 
reason of his service connected disabilities, from obtaining 
or maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran has been granted service connection for the 
following disabilities: diabetes mellitus, type II, rated 20 
percent disabling; peripheral neuropathy of the left upper 
extremity, rated 10 percent disabling; peripheral neuropathy 
of the right upper extremity, rated 10 percent disabling; 
peripheral neuropathy of the left lower extremity, rated 10 
percent disabling; peripheral neuropathy of the right lower 
extremity, rated 10 percent disabling; and erectile 
dysfunction, rated noncompensable.  The Veteran's combined 
disability rating is 50 percent.

In the case of a claim for a TDIU, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the Veteran's service connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  While October 2005 and June 2007 
VA examination reports provided some information in this 
regard, they did not yield an explicit opinion as to whether 
the Veteran's service connected disabilities alone, would be 
sufficient to preclude gainful employment.  A remand is 
necessary to obtain the required opinion.

Furthermore, the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant a TDIU in all cases where a service 
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is 
not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance.  Instead, it must remand the case so that 
the claim can be considered by VA's Director of Compensation 
and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the October 2005 VA examination report 
indicates that the Veteran reported that he last worked in 
construction in 2002 and that he left his job because he did 
not feel well.  In a March 2006 letter, the Veteran's 
daughter stated that due to her father's disabilities and 
their associated complications and medications, he was 
completely unable to seek gainful employment in the 
construction field and was unable to provide income for him 
and his wife.  He was unable to physically, mentally, or 
emotionally work.  A September 2006 VA mental health 
treatment note and a May 2007 VA addiction psychiatry 
treatment plan note reveal that the Veteran was assigned 
Global Assessment of Functioning scores of 50 and 45, which 
are indicative of serious impairment (e.g., unable to keep a 
job).  Furthermore, the June 2007 VA examination report 
indicates that the Veteran reported that he was unemployed 
due to peripheral neuropathies. 

The Board is prohibited from assigning a TDIU on the basis of 
38 C.F.R. § 4.16(b) in the first instance without ensuring 
that the claim is referred to VA's Director of Compensation 
and Pension (C&P) for consideration of an extraschedular 
rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 
Vet. App. 1 (2001).  The Board is thus also required to 
remand the appeal so that it can be referred to the Director 
of C&P.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
current psychiatric disabilities, 
including PTSD.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's 
psychiatric disabilities are 
etiologically related to his service.  

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
of the Veteran's psychiatric disabilities 
are secondary to or were aggravated by 
his service-connected diabetes mellitus.  

The examiner must provide a rationale for 
each opinion.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
participation in combat; and such reports 
must be considered in formulating any 
opinions.

2.  Contact the National Archives and the 
Department of the Navy, and request ship 
logs or other information detailing the 
movements and operations of the U.S.N.S. 
Hugh J. Gaffey while traveling to Vietnam 
between June and July 1966.

3.  Prepare a summary of the claimed in-
service stressors for which there is 
sufficient information to make an 
inquiry, to include dates and assigned 
units. Such in-service stressors include 
sailing through a storm aboard the 
U.S.N.S. Hugh J. Gaffey while traveling 
to Vietnam between June and July 1966 and 
being on perimeter duty at a mountain 
camp outside of Phan Rang between March 
and April 1967 when it came under enemy 
attack.  This summary, along with a copy 
of the Veteran's DD Form 214 and any 
pertinent service personnel records 
should be sent to the JSRRC.  

4.  Schedule the Veteran for a VA 
examination to obtain an opinion as to 
whether his service connected 
disabilities would as likely as not 
preclude gainful employment.  

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service connected disabilities 
(diabetes mellitus, peripheral neuropathy 
of the left upper extremity, peripheral 
neuropathy of the right upper extremity, 
peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the 
right lower extremity, and erectile 
dysfunction) would prevent him from 
obtaining or keeping gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  

The examiner should also opine as to 
whether the answer to the previous 
question would change if the Veteran's 
psychiatric disabilities were considered  
service connected disabilities.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

5.  If the Veteran does not meet the 
percentage requirements of 38 C.F.R. 
§ 4.16(a), the agency of original 
jurisdiction should refer the case to 
VA's Director of C&P for consideration of 
entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(b).

6.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


